Exhibit 10.1

 

Hosting Service Agreement

 

Beijing Sohu New Era Information Technology Co., Ltd. (hereinafter known as
Party A), Sales Office of Beijing Communication Corporation (hereinafter known
as Party B), and Beijing Sohu Internet Information Service Co., Ltd.
(hereinafter known as Party C), after consensus among three parties regarding
Party B providing data center service for Party A, have reached agreement as
follows:

 

I. Party B agrees Party A placing its information server and the accessory
equipment in Party B’s communication mechanical room for Party A to initiate its
Internet computer information service.

 

II. Rights and Obligations of Party A

 

1. Party A shall provide a duplicate copy of business license for Internet
information service added value communication operation or a related proof of
filing of non-operational Internet information service to Party B.

 

2. Should Party A plan to provide electronic bulletin service, a special
application or special filing shall be submitted to the relevant departments in
accordance with the laws and regulations of the People’s Republic of China, and
shall provide the related proofs of the special application or special filing.

 

3. Party A’s information operation must conform to the “Administrative Procedure
for Internet Information Service”, “Administrative Provision for Internet
Electronic Bulletin Service”, and other relevant laws and regulations of the
People’s Republic of China. Party A shall not engage in any illegal operation
and shall be held liable for any legal liability induced by its information
operation.

 

4. The information server equipment placed by Party A in Party B’s communication
mechanical room shall meet all the technical interface indices and terminal
communication technical standards of communication network of the People’s
Republic of China. Electronic features and communication methods shall not
affect the safety of public network.

 

5. Party A shall comply to the administrative rules of mechanical room of Party
B and shall assure the safety of its information server equipment and
information content.

 

6. Party A shall pay the fees to Party B in accordance with the amount, due
date, and method stipulated in this Agreement.

 

1



--------------------------------------------------------------------------------

7. Should Party A require Party B to provide services, such as reset of host
computer, Party A shall provide accurate contact telephone number to Party B for
confirmation. Should the telephone number provided by Party A be inaccurate or
notification of telephone number change be delayed leading to failure of
confirmation by Party B, Party B shall reserve the right not to bear the
obligation of providing services, such as reset of host computer of Party A.
Party A shall be held liable to bear all losses.

 

8. Party A shall be fully liable for any illegal operation leading to damage of
Party B’s equipment. The compensation shall be limited by the repurchase cost of
the damaged equipment and hardware, and shall not include the relevant software,
databanks, and the similar configurations.

 

9. Within 30 days of placing server in Party B’s mechanical room, Party A shall
process the relevant filing procedure in Beijing Computer Security Inspection
Department. The contact of Beijing Computer Security Inspection Department is
Wang Qi, and the telephone number is 65249006.

 

10. Party A shall mark the phrase “Network bandwidth provided by IDC of Beijing
Communication Company “ on the bottom of the homepage of SOHU website.
Furthermore, in pursuance to the consultation between Party B and Party A, Party
A shall promptly place the related advertisements and “logo” of Party B at
distinct locations in accordance with the requests of Party B. Party B shall
inform Party A at least 5 days in advance. The dimension of logo and the textual
length must meet the website requirement of Party A.

 

11. Party A promises that the exclusive line provided by Party B shall only be
used for hosting server maintenance and data update and shall not be used for
connection to Internet.

 

III. Rights and Obligations of Party B

 

1. The standard mechanical room environment provided by Party B for placement of
information server of Party A shall include air conditioning, illumination,
temperature, and anti-static floor panels.

 

2. Party B shall provide dual lines of electricity to Party A, and every rack
shall be able to provide total load of 16A of electricity per line. Party A
guarantees that the total load will not exceed 16A in the other line when
tripping occurs in one line of power supply. Otherwise, Party A shall be liable
for any consequence. The height of rack provided by Party B to Party A shall be
60U. Should part of space of the rack be unusable by Party A due to power supply
of Party B, Party B shall assign equivalent space in another rack to Party A.

 

2



--------------------------------------------------------------------------------

3. Party B guarantees 99.9% of connection of network system of Party A, i.e.
less than 44 minutes (forty-four minutes) of no connection time per month.

 

*

 

“Time of network connection failure” refers to the accumulated time of no
connection of reporting within 24 hours of occurrence of “no network connection”
with confirmation of Party B that the connection failure is fault of Party B.
Should the followings cause connection failure of network system of Party A, the
time is not calculated in the “time of network connection failure”:

 

¨ Result of network maintenance by Party B with advance notice to Party A

 

¨ Caused by any circuit or equipment of Party A

 

¨ Result of application programs or installation activities of Party A

 

¨ Result of negligence of Party A or authorized operation of Party A

 

4. Through friendly consultations between Party A and Party B, Party B shall
provide the following package services to Party A:

 

(1) Party B shall provide * standard racks in Zaojunmiao mechanical room for the
placement of information server and accessory equipment of Party A (hereinafter
known as information server).

 

(2) *

 

(3) Party B shall provide backup link. The specific plan shall be an attachment
of this Agreement after affirmation by Party A and Data Operation Department of
Party B.

 

(4) Party B shall provide * of fiber optic maintenance exclusive line (from
office of Party A to mechanical room of Party B).

 

(5) Party B shall be responsible for the daily maintenance and equipment safety
of information server of Party A and shall implement around-the-clock specially
assigned person on-duty system to assure the normal operation of information
server of Party A.

 

(6) Party B shall assist Party A undergoing equipment installation, connection
testing, and domain name setup. Domain name: www.sohu.com.

 

3



--------------------------------------------------------------------------------

5. Party A shall submit the information content to the relevant competent
authorities for examination to assure the quality and healthiness of
information. Should the information of Party A violate laws, regulations, and
policies, Party B shall temporarily suspend or permanently terminate the online
service of Party A in accordance with the orders from the relevant authorities.

 

6. Should Party B affect or may affect the online service of Party A due to
network construction, Party B shall notify the relevant contact of Party A at
least 24 hours in advance. Should Party B fail to notify 24 hours in advance
causing Party A to suffer loss, Party B shall be held for breach of contract
according to Clause 2 of Article VI. Should the information provided by Party A
be erroneous or Party A fail to promptly inform Party B about the change of
contact leading to delay, Party B shall not be held liable.

 

7. Party B cannot guarantee that the service provided can absolutely prevent the
loss, change, and unauthorized access of Party A’s data storing in the host
computer in the mechanical room of Party B.

 

8. Should Party B, according to its own judgment, believe that the utilization
of service by Party A may result in serious threat to computer safety or serious
interference to data center of Party B or the normal operation of the related
services or some actions during the utilization of service by Party A are
prohibited by court or governmental order, Party A shall have the right to
restrict or terminate all or partial service used by Party A.

 

9. Party B shall properly keep consigned equipment of Party A. Should the fault
of Party B cause damage to equipment of Party A, Party B shall compensate the
loss. The compensation shall be limited to the re-purchase cost of the equipment
or hardware, excluding the related software, databank, or similar
configurations.

 

IV. Obligations of Party C

 

1. Party C shall pay the fees to Party B in accordance with the amount, payment
time, and method stipulated in this Agreement.

 

V. Operation and Ownership of Property Right

 

1. The property right of facilities and equipment of Party B that are used to
accommodate information server of Party A shall belong to Party B.

 

2. The information server and accessory equipment of Party A that are placed in
the mechanical room of Party B shall belong to Party A. In pursuance to
observance of articles stipulated under this Agreement, Party A shall have the
right

 

4



--------------------------------------------------------------------------------

to autonomy in business operations

 

VI. Fees, Payment Time, and Payment Method

 

1. *

 

2. Party B shall mail the balance statement to Party A and Party C on the 21st
day of every month.

 

3. Party A and Party C shall pay the fee for the service provided from the 21st
day of previous month to the 20th day of this month within 10 working days after
21st day of every month.

 

4. Should there be readjustment of national charging fee within the effective
period of the Agreement, the three parties shall execute in accordance with the
new charging fee standard.

 

5. Party A and Party C shall pay the fees to Party B in the form of Check. Party
B shall provide official receipt equivalent to the amount of payment to Party A
and Party C at the time of receiving checks from Party B.

 

VII. Liability for Breach of Contract

 

1. Should any party of Party A and Party C fail to pay the fees to Party B in
accordance with the amount, payment time, and method stipulated under the
Agreement, Party A and Party C shall be held liable jointly, and shall pay a
penalty of * of the due amount daily to Party B. Should the delay of payment
exceed 30 days, Party B shall reserve the right to temporarily suspend the
online service of Party A. Should the delay exceed 60 days, Party B shall have
the right to terminate the online service of Party A and demand payment of the
due fees and penalty charges. Party B shall restore the on-line service of Party
A within 48 hours of receiving the due payments and penalty charges from Party A
and Party C.

 

2. Should Party B fail to provide the service quality stated in Clause 3 of
Article III in any month, Party B shall reduce the port monthly leasing fee of
that month by an amount equal to *.

 

3. Should the illegal operation of Party A lead to economic losses of Party B,
Party A shall be held liable fully and shall compensate for all losses of Party
B.

 

4. Should any party of Party A, Party B, and Party C discretionarily terminate
the Agreement causing losses to other two parties, the party terminating the
Agreement shall bear all the losses incurred on the other parties. *

 

5



--------------------------------------------------------------------------------

VIII. Exemption Clause

 

1. Should any party fail to execute this Agreement due to force majeure, some or
all of the responsibilities may be exempted according to the impact of force
majeure. However, should the occurrence of force majeure take place after delay
fulfillment of the obligation by the party, the responsibility shall not be
exempted.

 

2. Should any party fail to execute the Agreement due to force majeure, the
party shall promptly inform the other two parties to minimize the possible
losses and shall provide the proof of force majeure and its effect on the
execution of the Agreement within a reasonable time period.

 

3. Due to the unique features of Internet, the speed of the connection may be
reduced at times, or the connection may be discontinued briefly. Both Party A
and Party B acknowledge that these occurrences are normal. However, the annual
accumulated discontinuing time shall not exceed 12 hours, and Party B shall not
be held liable within this limit. Should the discontinuing time exceed 12 hours
within one year, Party B shall reduce the fee paid by Party A in accordance with
Clause 2 of Article VI.

 

IX. Settlement of Dispute

 

Any disputes arising from the execution of, or in connection with this Agreement
shall be settled through friendly consultations among three parties. In case no
settlement can be settled through consultations, the disputes shall be submitted
to Beijing Arbitration Commission for arbitration in accordance with its rules
of procedure.

 

X. Term of Contract, Termination, Amendment, and Renewal

 

1. This Agreement shall be effective from July 21, 2003 to July 20, 2004.

 

2. Should any party desire to terminate this Agreement within the effective
period of this Agreement, a written request shall be submitted to the other two
parties 30 days in advance, and this Agreement may be terminated upon approval
of the other two parties. However, the party requesting termination shall bear
the resulting losses of other two parties.

 

3. Should there be adjustment of national laws, regulations, or policies or
three parties desire to modify article, three parties shall modify the content
of the Agreement or terminate this Agreement in accordance with the national
laws, regulations, or policies.

 

6



--------------------------------------------------------------------------------

4. Should Party A require continuing service of Party B after expiration of this
Agreement, Party A shall submit application. The Agreement shall be renewed
after all three parties have reached consensus.

 

XI. This Agreement shall come into force upon signing by the three parties.

 

XII. This Agreement shall have six copies with each party holding two copies and
shall be equally authentic.

 

 

 

Party A: (Seal)

 

Legal Representative: (Signature)

 

Authorized Proxy: (Signature)

 

Signing Date: October 10, 2003

 

Party B: (Seal)

 

Leading Official of Company: (Signature)

 

Authorized Proxy: (Signature)

 

Signing Date: October 10, 2003

 

Party C: (Seal)

 

Legal Representative: (Signature)

 

Authorized Proxy: (Signature)

 

Signing Date: October 10, 2003

 

Contact of Party A:

 

Xu Huiquan

 

Contact of Party B:

 

Zhang Hui

 

Contact of Party C:

 

7



--------------------------------------------------------------------------------

Telephone: 65102160 – 6488, 13901389798  

Telephone: 63067016,

 

13910897829

  Telephone: Fax: 65102179   Fax: 63067737   Fax:

E-mail:hunterxu@sohu-

inc.com

 

Email:

zhanghui@publicf.bta.net.cn

  E-mail:

Mailing Address:

 

7 Jianguomenneidajie,

Chang’an Tower #2 15th Floor

 

Mailing Address:

 

2 Huayuanbeijie, Tonggang

Tower Room 706, Xicheng

District, Beijing

  Mailing Address: Postal Code: 100005   Postal Code: 100032   Postal Code:

 

  * Omitted pursuant to request for confidential treatment and filed separately
with the Commission.

 

8